By the Court. Ingraham, First J.
The justice rejected the defendant’s testimony and gave credit to that of the plaintiff. As it was contradictory, he had a right to decide on the relative credibility of the witnesses.
The plaintiff’s testimony showed a state of facts which justified the judgment rendered.
The only point necessary to notice is the second in the notice of appeal, that the sale was entire and the plaintiff could not retain part and return the other. This would be so if the articles were sold in one lot; but where different articles are sold at distinct prices, and one of them is not according to the contract, it is not necessary to return the other articles, although purchased at the same time. The purchaser may return the defective article and recover the price paid therefor.
We see no reason for interfering with the judgment.
Judgment affirmed.